UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-5011



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TERRANCE TREMAINE WYLLIE,

                                              Defendant - Appellant.


Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CR-05-63)


Submitted:   July 24, 2006                 Decided:   August 2, 2006


Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant.   Anna Mills Wagoner, United States Attorney, Kearns
Davis, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Terrance Tremaine Wyllie pled guilty, pursuant to a plea

agreement, to one count of distribution of cocaine base and one

count of possession with intent to distribute cocaine base, in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), (b)(1)(B) (2000).

On appeal, Wyllie claims that the district court erred by imposing

a six-level increase to his base offense level pursuant to U.S.

Sentencing Guidelines Manual § 3A1.2(c) (2004).        After thoroughly

reviewing the record, we affirm.

           A   district   court’s    factual   determinations   regarding

application of the Sentencing Guidelines are reviewed for clear

error, and its legal interpretations of the Guidelines are reviewed

de novo.   United States v. Moreland, 437 F.3d 424, 433 (4th Cir.),

cert. denied, 126 S. Ct. 2054 (2006).       Under USSG § 3A1.2(c)(1), if

“in a manner creating a substantial risk of serious bodily injury,

the defendant[,] . . . knowing or having reasonable cause to

believe that a person was a law enforcement officer, assaulted such

officer during the course of the offense or immediate flight

therefrom,” the offense level is increased by six levels.         We find

that the district court did not err in concluding that Wyllie

created a substantial risk of serious injury to a law enforcement

officer when he used his vehicle to strike a police vehicle

occupied by two officers in his attempt to evade apprehension. See




                                    - 2 -
generally United States v. Ashley, 141 F.3d 63, 68-69 (2d Cir.

1998).

          Accordingly, we affirm the conviction and sentence.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -